Citation Nr: 0823088	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-24 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 1, 1990, for 
the reinstatement of Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
September 1954, from December 1954 to September 1959, and 
from September 1959 to October 1968.  The veteran was killed 
in action, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision that denied 
the appellant's claim for an effective date prior to August 
1, 1990, for the reinstatement of entitlement to DIC 
benefits.

In May 2005, the appellant testified at a formal hearing at 
the RO.  A transcript has been associated with the file.  In 
February 2007, the appellant withdrew her request for a 
videoconference hearing before a member of the Board.  The 
Board may proceed.  38 C.F.R. § 20.704(e).

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The appellant was originally granted DIC benefits in 
October 1968, when her husband was killed in action.  In 
August 1980, the appellant remarried, and her DIC benefits 
were terminated.  

2.  The appellant contacted the RO in January 1985 regarding 
reestablishment of DIC benefits, due to the dissolution of 
her second marriage.

3.  In August 1990, the RO sent the appellant notice of the 
decision to reinstate DIC benefits, effective August 1, 1990.  
The notice included her procedural rights.

4.  The appellant did not file a Notice of Disagreement 
within one year of notice of DIC benefits reinstatement.


CONCLUSION OF LAW

The appellant's freestanding claim for an effective date 
prior to August 1, 1990, for the award of DIC benefits, is 
not authorized by law.  38 U.S.C.A. §§ 5101, 5105, 5110 (West 
2002); 38 C.F.R. §§ 3.152, 3.153, 3.400, 20.302, 20.1103 
(2007); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As the outcome of this case turns on the law and not the 
evidence, the notice and duty to assist provisions are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2007).

II.  Earlier Effective Date

The appellant contends that she is entitled to an earlier 
effective date for the reinstatement of her DIC benefits.  
Specifically, she asserts that her benefits should have been 
reinstated as of February 1985, the date her divorce from her 
second husband was finalized, and not as of August 1, 1990, 
the date when she substantiated her claim for reinstatement.  
Further, the appellant alleges that a statement submitted in 
January 1985, prior to the finalization of her divorce, 
constituted a claim for reinstatement of DIC benefits.  For 
the reasons that follow, the Board concludes that an earlier 
effective date for reinstatement of DIC benefits is not 
warranted.

Dependency and indemnity compensation refers to monthly 
payments made by VA to a surviving spouse, child, or parent 
because of a service-connected death.  38 C.F.R. § 3.5.  With 
respect to original DIC claims based on death in service, the 
effective date of the award will be the first day of the 
month in which the veteran's death has been found to occur.  
See 38 U.S.C.A § 5110(d) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400(c)(1) (2007).  On or after January 1, 1971, surviving 
spouses shall not be barred from seeking reinstatement of DIC 
benefits after subsequent remarriage and divorce prior to 
November 1, 1990.  See 38 C.F.R. § 3.55(a)(2).  With respect 
to subsequent death benefit claims, such as a claim for the 
reinstatement of DIC benefits like this one, the effective 
date of the award will be (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever comes 
later.  See 38 C.F.R. § 3.400.

Originally, the appellant was granted DIC benefits pursuant 
to the death of her husband in October 1968.  In August 1980, 
the appellant remarried, and her DIC benefits were 
accordingly terminated.  The appellant subsequently divorced 
in February 1985, and her entitlement to DIC benefits was 
ultimately reinstated as of August 1, 1990, the date when VA 
received requested documentation.  The issue now on appeal is 
whether the appellant is entitled to reinstatement of DIC 
benefits as of February 1, 1985, the date her divorce was 
finalized.

In January 1985, in anticipation of divorce from her second 
husband, the appellant submitted a letter to VA in which she 
said: "I have been informed that my VA benefits could be re-
instated.  Will you please inform me if this is so and send 
the proper paperwork involved?"

In February 1985, the RO responded with a letter saying that 
it had received her application for benefits and that there 
was no need for her to take additional action at that time.  
In March 1985, the RO sent the appellant another letter, 
which stated that it was processing her claim, but that 
action could not be completed if the appellant did not submit 
a certified copy of the public record of termination of her 
remarriage with an enclosed form.  Further, the letter 
explained that, if VA did not receive the requested evidence 
within one year of the date of the letter, she would not be 
entitled to benefits for any period prior to the date of 
receipt.  

The appellant did not respond with evidence or further 
comment for more than five years.

In July 1990, the appellant submitted a letter again 
requesting the necessary forms to re-file for reinstatement 
of DIC benefits.  In that letter, she stated: "After the 
divorce, I requested the forms to re-file for re-instatement 
but did not do so as I was able to get by on my own at that 
time.  I have exhausted my assets and find it increasingly 
difficult to manage.  I do not want to give up my home."

In August 1990, the appellant furnished the necessary 
evidence, including proof of marriage to her first husband 
and proof of divorce from her second husband, and the RO 
reinstated her DIC benefits as of August 1, 1990, the first 
day of the month in which the evidence necessary to 
substantiate her claim for entitlement was received.  

The appellant did not disagree with the effective date 
assigned in 1990.  There are no communications of record from 
her in year following the August 1990 decision; thus, there 
is no Notice of Disagreement.  Accordingly, the Board finds 
that the August 1990 decision became final.  See 38 U.S.C.A. 
§ 7104 (2007).  

The Court of Appeals for Veterans Claims (Court) issued a 
decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), which 
controls in this case.  In that case, the Court held that a 
final decision of the Secretary was subject to revision only 
on the grounds of clear and unmistakable error (CUE), or upon 
the presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim and dismissed the case.

Such is also true in this case.  Here, the August 1990 
decision assigning the effective date for the award of DIC is 
final.  No claim based on CUE in that decision has been filed 
or adjudicated.  Thus, because the submission of new and 
material evidence could not result in an earlier effective 
date, there is no proper claim, and the appeal must be 
dismissed.

In light of the above, the appellant's freestanding claim for 
an earlier effective date for DIC seeks an outcome not 
provided by law.  When the law is dispositive against a 
claim, as here, the claim must be denied or the appeal 
terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

While the Board is extremely sympathetic to the difficulties 
the appellant must face as a result of both the death of her 
husband and her current economic hardship, the Board cannot 
reach the merits of her claim.  The RO processed the 
appellant's claim in accordance with decades of VA practice 
in considering claims such as the appellant's; however, the 
Rudd decision eliminated the entire category of claims.  The 
Board has no authority to disregard that decision.  The Board 
has reviewed the appellant's many communications and notes 
that these are insufficient to allege clear and unmistakable 
error.  Even if they did allege such error, for the Board to 
issue a decision on CUE would deprive the appellant of review 
at the RO level.  This would create an impermissible 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1993).  The Board has no choice but to 
dismiss the appellant's claim in its entirety.


ORDER

Entitlement to an effective date prior to August 1, 1990, for 
the reinstatement of DIC benefits is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


